All questions sought to be raised by this appeal are such as can be considered only when shown by a bill of exceptions or in connection with a bill of exceptions showing the evidence or the tendencies of the evidence adduced at the trial. The record in this cause contains what purports to be a bill of exceptions, but it is not authenticated by the signature of the judge presiding at the trial, as the statute requires (Code, § 3018), nor does it appear to have been presented within the time prescribed by law (Code, § 3019). In these circumstances, of which the court takes notice ex mero, the so-called bill of exceptions cannot be considered for any purpose. Box v. Southern Railway Co., 184 Ala. 598, 64 So. 69; Edinburg-American L. M. Co. v. Canterbury, 169 Ala. 444,53 So. 823; Rainey v. Ridgeway, 151 Ala. 532, 43 So. 843. It results that the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SAYRE, and GARDNER, JJ., concur.